Citation Nr: 0428162	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for diabetes mellitus, 
type II associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to November 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The issues of entitlement to service connection for PTSD and 
diabetes mellitus type II are being addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence of bilateral hearing loss is not 
of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claim prior to the 
initial unfavorable agency decision in March 2002.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA fully notified the veteran of what is required to 
substantiate such a claim in an April 2003 notification 
letter.  In addition, the May 2003 supplemental statement of 
the case (SSOC) provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The VCAA letter and the SSOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes the service medical 
records, VA service records, VA medical records, private 
medical records, and written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Bilateral Hearing Loss 

The veteran contends that his bilateral hearing loss is 
directly related to service.  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  The 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Upon review, service medical records are negative for hearing 
loss.  The veteran' service medical records show that on the 
entrance examination his hearing, using pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
10
5
0
15

On the retirement examination, his hearing, using the 
whispered voice testing, was 15/15 bilaterally.  

There is no post-service medical evidence showing treatment 
or evaluation of hearing loss.  The earliest medical records 
following service are from private medical records dated in 
1995.  These records do not show treatment or complaints of 
hearing loss.  VA medical records dated in 1999 and 2000 also 
show no treatment or complaints of hearing loss.  The above 
findings fail to demonstrate impaired hearing in service or 
following service for VA compensation purposes.  38 C.F.R. 
§ 3.385 (2003).  

Other than the veteran's contentions, the record contains no 
competent evidence of current bilateral hearing loss.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no evidence of record 
that the veteran has specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disorders.  See Grottveit v. Brown , 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As noted above, there must be a current disability resulting 
from a condition or injury in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  Here, even if the Board assumes 
that the veteran was exposed to loud noises in service, there 
is no competent medical evidence that the veteran has 
bilateral hearing loss.  In the absence of proof of a present 
disorder there can be no valid claim.  

The Board notes that the standard of proof to be applied in 
decisions on claims for veterans' benefits is set forth in 38 
U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, as there is no competent medical evidence of 
current bilateral hearing loss, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's claim for bilateral hearing loss began in service 
or is otherwise related to service.  Thus, the veteran's 
service connection claim for bilateral hearing loss is 
denied.   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  To this extent, the appeal is denied.  


REMAND

Review of the record indicates the veteran has a current 
diagnosis of post-traumatic stress disorder (PTSD).  It 
appears that the RO denied this claim based on the fact that 
there is no verified stressor.  The veteran also is claiming 
that he acquired diabetes mellitus type II as a result of 
herbicide exposure in Vietnam.  Although the veteran served 
on the USS Kitty Hawk and not on land in Vietnam, he asserts 
that he went ashore on pass, meeting the requirement for 
landfall with respect to herbicide exposure.  

Service records show that the veteran served as an Aviation 
Machinists Mate aboard the USS Kitty Hawk.  Specifically, the 
veteran received the Vietnam Service Medal and Ribbon with 
one bronze star for service in the Vietnam theatre of 
operations for service from December 1965 to July 1966.  He 
also received the Navy Unit Commendation Ribbon for 
exceptionally meritorious service about the USS Kitty Hawk 
during the period December 1966 to April 1967 while 
participating in combat operations in Southeast Asia.  The 
veteran asserted in his substantive appeal that he witnessed 
the USS Prat or Plat run into the carrier.  He witnessed two 
soldiers fall overboard during the incident and die.  He also 
assisted the injured and removed the dead.  He witnessed a 
pilot take off from the carrier and immediately eject from 
the plane, but die when he was pulled under the ship by the 
propellers.  The veteran also recalled witnessing crewmembers 
killed when going out to repair gunboats or tug boats.  
However, the veteran could not remember the exact dates or 
months of these attacks, or the names of the soldiers 
involved.

The RO attempted to obtain additional service records in May 
2000 and August 2000; however, no response was received.  The 
existing service records are insufficient to determine 
whether the veteran was given shore leave in Vietnam or to 
otherwise verify his stressors.  In addition, it does not 
appear that the RO attempted to obtain histories involving 
the USS Kitty Hawk during the time period that the veteran 
served aboard.  The Board finds that the file, including 
information from the veteran, contains sufficient information 
to at least make an inquiry with appropriate authorities to 
verify his alleged stressors by obtaining histories of the 
USS Kitty Hawk, if available.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any appropriate action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  A 
record of his notification must be 
incorporated into the claims file.

2.  The VBA AMC/RO should attempt to 
obtain the veteran's service records.  

3.  The VBA AMC/RO should ask the Naval 
Historical Center for a copy of any 
available Deck Logs pertaining to the USS 
Kitty Hawk for January1966 through May 
1967.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should re-adjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



